—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered September 18, 1991, convicting defendant, after a jury trial, of murder in the second degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree, and sentencing him, as a second violent felony offender, to concurrent terms of 25 years to life, IV2 to 15 years and 3!á to 7 years, respectively, unanimously affirmed.
The challenged remarks of the prosecutor were not preserved for appellate review by defendant’s belated motion for a mistrial made at the conclusion of summations (People v Bryant, 163 AD2d 406, 407). In any event, only one of the remarks challenged in the mistrial motion is raised in the instant appeal. Moreover, the trial court advised counsel that he would emphasize in his charge that the arguments of counsel were riot evidence and invited counsel to suggest further instructions. Counsel remained silent and thus did not preserve his contentions for appeal. The comments challenged on appeal do not require reversal in the exercise of interest of *175justice jurisdiction since they did not exceed the broad bounds of rhetorical comment permissible in closing argument (People v Galloway, 54 NY2d 396, 399). Concur—Murphy, P. J., Rosenberger, Ellerin, Rubin and Nardelli, JJ.